 
Exhibit 10.4
 
BLOCKCHAIN INDUSTRIES, INC.
 
CONSULTING AGREEMENT
 
This Consulting Agreement (this “Agreement”) is made and entered into as of
March 12th 2018 (the “Effective Date”) by and between Blockchain Industries,
Inc., a Nevada corporation with its principal place of business at 53 Calle
Palmeras, Suite 802, San Juan, PR 00901 (the “Company”), and Kevin Hu
(“Consultant”) (each herein referred to individually as a “Party,” or
collectively as the “Parties”).
 
WHEREAS, The Company desires to retain Consultant as an independent contractor
to perform the services of Director of Asset Allocation for the Company, and
Consultant is willing to perform such services, on the terms described below.
 
NOW THEREFORE, in consideration of the mutual promises contained herein, the
Parties agree as follows:
 
1. Services and Compensation
 
Consultant shall perform the services described in Exhibit A (the “Services”)
for the Company (or its designee), and the Company agrees to pay Consultant the
compensation described in Exhibit A, and no other compensation, for Consultant’s
performance of the Services.
 
2. Applicability to Past Activities
 
Consultant agrees that if and to the extent that Consultant provided any
services or made efforts on behalf of or for the benefit of Company, or related
to the current or prospective business of Company in anticipation of
Consultant’s involvement with the Company, that would have been “Services” if
performed during the term of this Agreement (the “Prior Consulting Period”) and
to the extent that during the Prior Consulting Period: (i) Consultant received
access to any information from or on behalf of Company that would have been
“Confidential Information” (as defined below) if Consultant received access to
such information during the term of this Agreement; or (ii) Consultant
conceived, created, authored, invented, developed or reduced to practice any
item (including any intellectual property rights with respect thereto) on behalf
of or for the benefit of Company, or related to the current or prospective
business of Company in anticipation of Consultant’s involvement with Company,
that would have been an “Invention” (as defined below) if conceived, created,
authored, invented, developed or reduced to practice during the term of this
Agreement; then any such information shall be deemed “Confidential Information”
hereunder and any such item shall be deemed an “Invention” hereunder, and this
Agreement shall apply to such activities, information or item as if disclosed,
conceived, created, authored, invented, developed or reduced to practice during
the term of this Agreement. Consultant further acknowledges that Consultant has
been fully compensated for all services provided during any such Prior
Consulting Period.
 
3.  Confidentiality
 
A. Definition of Confidential Information. “Confidential Information” means any
non-public information that relates to the actual or anticipated business and/or
products, research or development of the Company, its affiliates or
subsidiaries, or to the Company’s, its affiliates’ or subsidiaries’ technical
data, trade secrets, or know-how, including, but not limited to, research,
product plans, or other information regarding the Company’s, its affiliates’ or
subsidiaries’ products or services and markets therefor, customer lists and
customers (including, but not limited to, customers of the Company on whom
Consultant called or with whom Consultant became acquainted during the term of
this Agreement), software, developments, inventions, processes, methodologies,
know-how, procedures, formulas, technology, designs, drawings, engineering,
hardware configuration information, marketing, finances, and other business
information disclosed by the Company, its affiliates or subsidiaries, either
directly or indirectly, in writing, orally or by drawings or inspection of
premises, parts, equipment, or other property of Company, its affiliates or
subsidiaries. Notwithstanding the foregoing, Confidential Information shall not
include any such information which Consultant can establish (i) was publicly
known or made generally available prior to the time of disclosure to Consultant;
(ii) becomes publicly known or made generally available after disclosure to
Consultant through no wrongful action or inaction of Consultant; or (iii) is in
the rightful possession of Consultant, without confidentiality obligations, at
the time of disclosure as shown by Consultant’s then-contemporaneous written
records.
 
 
1

 
 
B. Nonuse and Nondisclosure. During and after the term of this Agreement,
Consultant will hold in the strictest confidence, and take all reasonable and
necessary precautions to prevent any unauthorized use or disclosure of
Confidential Information, and Consultant will not (i) use the Confidential
Information for any purpose whatsoever other than as necessary for the
performance of the Services on behalf of the Company, or (ii) disclose the
Confidential Information to any third party without the prior written consent of
an authorized representative of Company. Consultant may disclose Confidential
Information to the extent compelled by applicable law; provided however, prior
to such disclosure, Consultant shall provide prior written notice to Company and
seek a protective order or such similar confidential protection as may be
available under applicable law. Consultant agrees that no ownership of
Confidential Information is conveyed to the Consultant. Without limiting the
foregoing, Consultant shall not use or disclose any Company property,
intellectual property rights, trade secrets or other proprietary know-how of the
Company to invent, author, make, develop, design, or otherwise enable others to
invent, author, make, develop, or design identical or substantially similar
designs, processes, formulas, or software, as those developed under this
Agreement for any third party. Consultant agrees that Consultant’s obligations
under this Section 3.B shall continue after the termination of this Agreement.
 
C. Other Client Confidential Information. Consultant agrees that Consultant will
not improperly use, disclose, or induce the Company to use any proprietary
information or trade secrets of any former or concurrent employer of Consultant
or other person or entity with which Consultant has an obligation to keep in
confidence. Consultant also agrees that Consultant will not bring onto the
Company’s premises or transfer onto the Company’s technology systems any
unpublished document, proprietary information, or trade secrets belonging to any
third party unless disclosure to, and use by, the Company has been consented to
in writing by such third party.
 
D. Third Party Confidential Information. Consultant recognizes that the Company
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that at all times during the term of
this Agreement and thereafter, Consultant owes the Company and such third
parties a duty to hold all such confidential or proprietary information in the
strictest confidence and not to use it or to disclose it to any person, firm,
corporation, or other third party except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with such third
party.
 
4. Ownership
 
A. Assignment of Inventions. Consultant agrees that all right, title, and
interest in and to any copyrightable material, notes, records, drawings,
designs, charts, graphs, data compilations, inventions, improvements,
developments, discoveries and trade secrets conceived, discovered, authored,
invented, developed or reduced to practice by Consultant, solely or in
collaboration with others, during the term of this Agreement and arising out of,
or in connection with, performing the Services under this Agreement and any
copyrights, patents, trade secrets, mask work rights or other intellectual
property rights relating to the foregoing (collectively, “Inventions”), are the
sole property of the Company. Consultant also agrees to promptly make full
written disclosure to the Company of any Inventions and to deliver and assign
(or cause to be assigned) and hereby irrevocably assigns fully to the Company
all right, title and interest in and to the Inventions without any compensation
therefor.
 
 
2

 
 
B. Pre-Existing Materials. Subject to Section 4.A, Consultant agrees that if, in
the course of performing the Services, Consultant incorporates into any
Invention or utilizes in the performance of the Services any pre-existing
invention, discovery, original works of authorship, development, improvements,
trade secret, concept, or other proprietary information or intellectual property
right owned by Consultant or in which Consultant has an interest (“Prior
Inventions”), (i) Consultant will provide the Company with prior written notice
and (ii) the Company is hereby granted a nonexclusive, royalty-free, perpetual,
irrevocable, transferable, worldwide license (with the right to grant and
authorize sublicenses) to make, have made, use, import, offer for sale, sell,
reproduce, distribute, modify, adapt, prepare derivative works of, display,
perform, and otherwise exploit such Prior Inventions, without restriction,
including, without limitation, as part of or in connection with such Invention,
and to practice any method related thereto. Consultant will not incorporate any
invention, improvement, development, concept, discovery, work of authorship or
other proprietary information owned by any third party into any Invention.
 
C. Moral Rights. Any assignment to the Company of Inventions includes all rights
of attribution, paternity, integrity, modification, disclosure and withdrawal,
and any other rights throughout the world that may be known as or referred to as
“moral rights,” “artist’s rights,” “droit moral,” or the like (collectively,
“Moral Rights”). To the extent that Moral Rights cannot be assigned under
applicable law, Consultant hereby waives and agrees not to enforce any and all
Moral Rights, including, without limitation, any limitation on subsequent
modification, to the extent permitted under applicable law.
 
D. Maintenance of Records. Consultant agrees to keep and maintain adequate,
current, accurate, and authentic written records of all Inventions made by
Consultant (solely or jointly with others) during the term of this Agreement,
and for a period of three (3) years thereafter. The records will be in the form
of notes, sketches, drawings, electronic files, reports, or any other format
that is customary in the industry and/or otherwise specified by the Company.
Such records are and remain the sole property of the Company at all times and
upon Company’s request, Consultant shall deliver (or cause to be delivered) the
same.
 
E. Further Assurances. Consultant agrees to assist Company, or its designee, at
the Company’s expense, in every proper way to secure the Company’s rights in
Inventions in any and all countries, including the disclosure to the Company of
all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments that
the Company may deem necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights, and in order to deliver, assign and
convey to the Company, its successors, assigns and nominees the sole and
exclusive right, title, and interest in and to all Inventions and testifying in
a suit or other proceeding relating to such Inventions. Consultant further
agrees that Consultant’s obligations under this Section 4.E shall continue after
the termination of this Agreement.
 
F. Attorney-in-Fact. Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact, to act for and on Consultant’s behalf to execute and file any
papers and oaths and to do all other lawfully permitted acts with respect to
such Inventions to further the prosecution and issuance of patents, copyright
and mask work registrations with the same legal force and effect as if executed
by Consultant, effective if the Company is unable because of Consultant’s
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure Consultant’s signature with respect to any Inventions,
including, without limitation, for the purpose of applying for or pursuing any
application for any United States or foreign patents or mask work or copyright
registrations covering the Inventions assigned to the Company in Section 4.A.
This power of attorney shall be deemed coupled with an interest, and shall be
irrevocable.
 
 
3

 
 
5. Conflicting Obligations
 
A. Consultant represents and warrants that Consultant has no agreements,
relationships, or commitments to any other person or entity that conflict with
the provisions of this Agreement, Consultant’s obligations to the Company under
this Agreement, and/or Consultant’s ability to perform the Services. Consultant
will not enter into any such conflicting agreement during the term of this
Agreement.
 
B. Consultant shall require all Consultant’s employees, contractors, or other
third-parties performing Services under this Agreement to execute a Confidential
Information and Assignment Agreement in the form provided by the Company, and
promptly provide a copy of each such executed agreement to the Company.
Consultant’s violation of this Article 5 will be considered a material breach
under Section 8.B.
 
6. Return of Company Materials
 
Upon the termination of this Agreement, or upon Company’s earlier request,
Consultant will immediately deliver to the Company, and will not keep in
Consultant’s possession, recreate, or deliver to anyone else, any and all
Company property, including, but not limited to, all records, drawings,
notebooks, and other documents pertaining to any Confidential Information,
tangible embodiments of the Inventions, all devices and equipment belonging to
the Company, all electronically-stored information and passwords to access such
property, those records maintained pursuant to Section 4.D and any reproductions
of any of the foregoing items that Consultant may have in Consultant’s
possession or control.
 
7. Reports
 
Consultant agrees that Consultant shall, no less than on a weekly basis, keep
the Company advised as to Consultant’s progress in performing the Services under
this Agreement. Consultant further agrees that Consultant will, as requested by
the Company, prepare written reports with respect to such progress and any
projects being worked on or implemented. The Company and Consultant agree that
the reasonable time expended in preparing such written reports will be
considered time devoted to the performance of the Services.
 
8. Term and Termination
 
A. Term. The term of this Agreement will begin on the Effective Date of this
Agreement and will continue until the earlier of (i) the period defined in
Exhibit A or (ii) termination as provided in Section 8.B.
 
B. Termination. The Company may terminate this Agreement upon giving Consultant
five (5) days prior written notice of such termination pursuant to Section 14.G
of this Agreement. The Company may terminate this Agreement immediately and
without prior notice if Consultant refuses to or is unable to perform the
Services or is in breach of any material provision of this Agreement.
 
C. Survival. Upon any termination, all rights and duties of the Company and
Consultant toward each other shall cease except:
 
 
4

 
 
(1) The Company will pay, within thirty (30) days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the termination date and related reimbursable expenses,
if any, submitted in accordance with the Company’s policies and in accordance
with the provisions of Article 1 of this Agreement; and
 
(2) Article 3 (Confidentiality), Article 4 (Ownership), Section 5.B (Conflicting
Obligations), Article 6 (Return of Company Materials), Article 8 (Term and
Termination), Article 9 (Independent Contractor; Benefits), Article 10
(Indemnification), Article 11 (Noninterference), Article 12 (Limitation of
Liability), Article 13 (Arbitration and Equitable Relief), and Article 14
(Miscellaneous) will survive termination or expiration of this Agreement in
accordance with their terms.
 
9. Independent Contractor; Benefits
 
A. Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent, employee, partner, co-venturer, or
representative of the Company. Without limiting the generality of the foregoing,
Consultant is not authorized to bind the Company to any liability or obligation
or to represent that Consultant has any such authority. Consultant agrees to
furnish (or reimburse the Company for) all tools and materials necessary to
accomplish this Agreement and shall incur all expenses associated with
performance, except as expressly provided in Exhibit A.
 
B. Tax Matters. Consultant acknowledges that the exercise, transfer or other
disposition of the Options more fully described in Schedule A may give rise to
significant U.S. income tax consequences. Consultant is urged to consult with
her own tax advisor to determine the effect of U.S. federal income tax laws, as
well as applicable treaties, if any, with regard to the Options. The following
outlines certain U.S. federal income tax consequences applicable to nonqualified
stock options. This discussion is general in nature and is not a substitute for
an individual analysis of the tax consequences relating to the Options. The
Company makes no representation or warranties with respect to the tax
consequences of the compensation provided to Consultant under the terms of this
Agreement.
 
(1) U.S. Persons: Nonqualified stock options refer to options that are not
required to meet specified criteria set forth in Section 422 of the Internal
Revenue Code (“Code”). With respect to U.S. citizens or residents (“U.S.
Persons”), the taxation of nonqualified stock options generally is governed by
Section 83 of the Code. Nonqualified stock options generally are not taxable
upon grant, because they do not have a “readily ascertainable fair market value”
within the meaning Treasury Regulations Section 1.83-7(b). As such, nonqualified
stock options generally will be taxed on exercise in amount equal the spread
between the fair market value of the underlying stock and the exercise price on
the date the options are exercised. The taxable amount is treated as ordinary
income, and not eligible for the preferential long-term capital gains tax rate.
An exception will apply with respect to stock received on exercise of an option
that is subject to a “substantial risk of forfeiture” (meaning, the stock is not
vested). The taxable event with respect options involving a substantial risk of
forfeiture will occur at the time of vesting of the underlying stock, and the
associated tax will be based on the spread between the fair market value of the
underlying stock on the vesting date and the option exercise price. The taxable
spread upon the exercise of an option by service providers other than employees
(including an independent contractor) is reported on IRS Form 1099-MISC, and
withholding of employment tax typically is not required in such case.
 
 
5

 
 
(2) Non-U.S. Persons. Individuals who are not considered to be U.S. citizens or
residents are only subject to U.S. federal income tax on income that is
“effectively connected” (“ECI”) with a U.S. trade or business. Performing
services in the U.S. as an independent contractor, even for a single day, may
constitute being engaged in a U.S. trade or business for this purpose, and as
such, may give rise to taxable ECI. That being the case, though, it is clear
that the exercise of a nonqualified stock option will not result in U.S. income
taxation with respect to an independent contractor who does not perform any
personal services in the U.S. within the taxable year. In addition, many
bilateral income tax treaties between the U.S. and other countries, in dealing
with the taxation of income from personal services, distinguish between
“independent” (including an independent contractor) and “dependent” (employment)
personal services. Many tax treaties provide an exemption from U.S. income
taxation for compensation earned by an independent contractor provided that
he/she is not present in the U.S. for more than a certain number of (generally,
183) days in the taxable year.
 
(3) Consultant agrees and understands that he/she is responsible for payment, if
any, of local, state, and/or federal taxes on the payments and any other
consideration provided hereunder by the Company and any penalties or assessments
thereon. Consultant agrees to indemnify and hold harmless the Company and its
affiliates and their directors, officers and employees from and against all
taxes, losses, damages, liabilities, costs and expenses, including attorneys’
fees and other legal expenses, arising from or in connection with (i) any
obligation imposed on the Company to pay withholding taxes or similar items,
(ii) any determination by a court or agency that the Consultant is not an
independent contractor. The parties will comply with all federal, state, and
local tax laws applicable to transactions occurring under this Agreement.
Consultant will provide Company with a completed Form W-9, applicable Form W-8
series form, or Form 8233, as appropriate, for federal income tax reporting
purposes.
 
C. No Benefits. The Company and Consultant agree that Consultant will receive no
Company-sponsored benefits from the Company where benefits include, but are not
limited to, paid vacation, sick leave, health and medical insurance and 401k
participation or other fringe benefit plans. If Consultant is reclassified by a
state or federal agency or court as the Company’s employee, Consultant will
become a reclassified employee and will receive no benefits from the Company,
except those mandated by state or federal law, even if by the terms of the
Company’s benefit plans or programs of the Company in effect at the time of such
reclassification, Consultant would otherwise be eligible for such benefits.
 
10. Indemnification
 
Consultant agrees to indemnify and hold harmless the Company and its affiliates
and their directors, officers and employees from and against all taxes, losses,
damages, liabilities, costs and expenses, including attorneys’ fees and other
legal expenses, arising directly or indirectly from or in connection with
(i) any negligent, reckless or intentionally wrongful act of Consultant or
Consultant’s assistants, employees, contractors or agents, (ii) a determination
by a court or agency that the Consultant is not an independent contractor,
(iii) any breach by the Consultant or Consultant’s assistants, employees,
contractors or agents of any of the covenants contained in this Agreement and
corresponding Confidential Information and Invention Assignment Agreement,
(iv) any failure of Consultant to perform the Services in accordance with all
applicable laws, rules and regulations, or (v) any violation or claimed
violation of a third party’s rights resulting in whole or in part from the
Company’s use of the Inventions or other deliverables of Consultant under this
Agreement.
 
 
6

 
 
Company agrees to indemnify and hold harmless the Consultant from and against
all taxes, losses, damages, liabilities, costs and expenses, including
attorneys’ fees and other legal expenses, arising directly or indirectly from or
in connection with (i) any negligent, reckless or intentionally wrongful act of
Company or Company’s employees, contractors or agents.
 
11. Nonsolicitation
 
To the fullest extent permitted under applicable law, from the date of this
Agreement until twelve (12) months after the termination of this Agreement for
any reason (the “Restricted Period”), Consultant will not, without the Company’s
prior written consent, directly or indirectly, solicit any of the Company’s
employees to leave their employment, or attempt to solicit employees of the
Company, either for Consultant or for any other person or entity. Consultant
agrees that nothing in this Article 11 shall affect Consultant’s continuing
obligations under this Agreement during and after this twelve (12) month period,
including, without limitation, Consultant’s obligations under Article 3.
 
12. Limitation of Liability
 
IN NO EVENT SHALL COMPANY BE LIABLE TO CONSULTANT OR TO ANY OTHER PARTY FOR ANY
INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR
DAMAGES FOR LOST PROFITS OR LOSS OF BUSINESS, HOWEVER CAUSED AND UNDER ANY
THEORY OF LIABILITY, WHETHER BASED IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR
OTHER THEORY OF LIABILITY, REGARDLESS OF WHETHER COMPANY WAS ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE
OF ANY LIMITED REMEDY. IN NO EVENT SHALL COMPANY’S LIABILITY ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT EXCEED THE AMOUNTS PAID BY COMPANY TO
CONSULTANT UNDER THIS AGREEMENT FOR THE SERVICES, DELIVERABLES OR INVENTION
GIVING RISE TO SUCH LIABILITY.
 
13. Arbitration and Equitable Relief
 
A. Arbitration. IN CONSIDERATION OF CONSULTANT’S CONSULTING RELATIONSHIP WITH
THE COMPANY, ITS PROMISE TO ARBITRATE ALL DISPUTES RELATED TO CONSULTANT’S
CONSULTING RELATIONSHIP WITH THE COMPANY AND CONSULTANT’S RECEIPT OF THE
COMPENSATION PAID TO CONSULTANT BY COMPANY, AT PRESENT AND IN THE FUTURE,
CONSULTANT AGREES THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR DISPUTES WITH
ANYONE (INCLUDING COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR, SHAREHOLDER OR
BENEFIT PLAN OF THE COMPANY IN THEIR CAPACITY AS SUCH OR OTHERWISE) ARISING OUT
OF, RELATING TO, OR RESULTING FROM CONSULTANT’S CONSULTING RELATIONSHIP WITH THE
COMPANY OR THE TERMINATION OF CONSULTANT’S CONSULTING RELATIONSHIP WITH THE
COMPANY, INCLUDING ANY BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING
ARBITRATION UNDER THE ARBITRATION RULES SET FORTH IN N.Y. CIV. PRAC. LAW § 7501
ET SEQ. (THE “RULES”) AND PURSUANT TO NEW YORK LAW. CONSULTANT FURTHER
UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALSO APPLIES TO ANY DISPUTES THAT
THE COMPANY MAY HAVE WITH CONSULTANT.
 
 
7

 
 
B. Procedure. CONSULTANT AGREES THAT ANY ARBITRATION WILL BE ADMINISTERED BY
JUDICIAL ARBITRATION & MEDIATION SERVICES, INC. (“JAMS”) PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (THE “JAMS RULES”). CONSULTANT AGREES
THAT THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY
PARTY TO THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR
ADJUDICATION AND MOTIONS TO DISMISS AND DEMURRERS, PRIOR TO ANY ARBITRATION
HEARING. CONSULTANT AGREES THAT THE ARBITRATOR SHALL ISSUE A WRITTEN DECISION ON
THE MERITS. CONSULTANT ALSO AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER TO
AWARD ANY REMEDIES, INCLUDING ATTORNEYS' FEES AND COSTS, AVAILABLE UNDER
APPLICABLE LAW. CONSULTANT AGREES THAT THE ARBITRATOR SHALL ADMINISTER AND
CONDUCT ANY ARBITRATION IN A MANNER CONSISTENT WITH THE RULES, INCLUDING THE NEW
YORK CIVIL PRACTICE LAW AND RULES, AND THAT THE ARBITRATOR SHALL APPLY
SUBSTANTIVE AND PROCEDURAL NEW YORK LAW TO ANY DISPUTE OR CLAIM, WITHOUT
REFERENCE TO RULES OF CONFLICT OF LAW. TO THE EXTENT THAT THE JAMS RULES
CONFLICT WITH NEW YORK LAW, NEW YORK LAW SHALL TAKE PRECEDENCE. CONSULTANT
FURTHER AGREES THAT ANY ARBITRATION UNDER THIS AGREEMENT SHALL BE CONDUCTED IN
NEW YORK COUNTY, NEW YORK.
 
C. Remedy. EXCEPT AS PROVIDED BY THE RULES, ARBITRATION SHALL BE THE SOLE,
EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE BETWEEN CONSULTANT AND THE COMPANY.
ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE RULES, NEITHER CONSULTANT NOR THE
COMPANY WILL BE PERMITTED TO PURSUE COURT ACTION REGARDING CLAIMS THAT ARE
SUBJECT TO ARBITRATION. NOTWITHSTANDING, THE ARBITRATOR WILL NOT HAVE THE
AUTHORITY TO DISREGARD OR REFUSE TO ENFORCE ANY LAWFUL COMPANY POLICY, AND THE
ARBITRATOR SHALL NOT ORDER OR REQUIRE THE COMPANY TO ADOPT A POLICY NOT
OTHERWISE REQUIRED BY LAW WHICH THE COMPANY HAS NOT ADOPTED.
 
D. Availability of Injunctive Relief. EITHER PARTY MAY ALSO PETITION THE COURT
FOR INJUNCTIVE RELIEF WHERE EITHER PARTY ALLEGES OR CLAIMS A VIOLATION OF ANY
AGREEMENT REGARDING TRADE SECRETS, OR CONFIDENTIAL INFORMATION, OR A BREACH OF
ANY DUTY NOT TO ENGAGE IN CONFLICTING BUSINESS ACTIVITY. IN THE EVENT EITHER
PARTY SEEKS INJUNCTIVE RELIEF, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER
REASONABLE COSTS AND ATTORNEYS’ FEES.
 
E. Administrative Relief. CONSULTANT UNDERSTANDS THAT THIS AGREEMENT DOES NOT
PROHIBIT CONSULTANT FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE OR
FEDERAL ADMINISTRATIVE BODY SUCH AS THE DIVISION OF HUMAN RIGHTS, THE EQUAL
EMPLOYMENT OPPORTUNITY COMMISSION, THE NATIONAL LABOR RELATIONS BOARD, OR THE
WORKERS’ COMPENSATION BOARD. THIS AGREEMENT DOES, HOWEVER, PRECLUDE CONSULTANT
FROM PURSUING COURT ACTION REGARDING ANY SUCH CLAIM, EXCEPT AS PERMITTED BY LAW.
 
 
8

 
 
F. Voluntary Nature of Agreement. CONSULTANT ACKNOWLEDGES AND AGREES THAT HE/SHE
IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE
INFLUENCE BY THE COMPANY OR ANYONE ELSE. CONSULTANT FURTHER ACKNOWLEDGES AND
AGREES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND THAT CONSULTANT HAS
ASKED ANY QUESTIONS NEEDED FOR CONSULTANT TO UNDERSTAND THE TERMS, CONSEQUENCES
AND BINDING EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND IT, INCLUDING THAT
CONSULTANT IS WAIVING HIS/HER RIGHT TO A JURY TRIAL. FINALLY, CONSULTANT AGREES
THAT HE/SHE HAS BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY
OF CONSULTANT’S CHOICE BEFORE SIGNING THIS AGREEMENT.
 
14. Miscellaneous
 
A. Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed by the laws of the State of New York, without regard to the conflicts
of law provisions of any jurisdiction. To the extent that any lawsuit is
permitted under this Agreement, the Parties hereby expressly consent to the
personal and exclusive jurisdiction and venue of the state and federal courts
located in New York.
 
B. Assignability. This Agreement will be binding upon Consultant’s heirs,
executors, assigns, administrators, and other legal representatives, and will be
for the benefit of the Company, its successors, and its assigns. There are no
intended third-party beneficiaries to this Agreement, except as expressly
stated. Except as may otherwise be provided in this Agreement, Consultant may
not sell, assign or delegate any rights or obligations under this Agreement.
Notwithstanding anything to the contrary herein, Company may assign this
Agreement and its rights and obligations under this Agreement to any successor
to all or substantially all of Company’s relevant assets, whether by merger,
consolidation, reorganization, reincorporation, sale of assets or stock, or
otherwise.
 
C. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties with respect to the subject matter herein and
supersedes all prior written and oral agreements, discussions, or
representations between the Parties. Consultant represents and warrants that
he/she is not relying on any statement or representation not contained in this
Agreement. To the extent any terms set forth in any exhibit or schedule conflict
with the terms set forth in this Agreement, the terms of this Agreement shall
control unless otherwise expressly agreed by the Parties in such exhibit or
schedule.
 
D. Headings. Headings are used in this Agreement for reference only and shall
not be considered when interpreting this Agreement.
 
E. Severability. If a court or other body of competent jurisdiction finds, or
the Parties mutually believe, any provision of this Agreement, or portion
thereof, to be invalid or unenforceable, such provision will be enforced to the
maximum extent permissible so as to effect the intent of the Parties, and the
remainder of this Agreement will continue in full force and effect.
 
F. Modification, Waiver. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in a
writing signed by the Parties. Waiver by the Company of a breach of any
provision of this Agreement will not operate as a waiver of any other or
subsequent breach.
 
 
9

 
 
G. Notices. Any notice or other communication required or permitted by this
Agreement to be given to a Party shall be in writing and shall be deemed given
(i) if delivered personally or by commercial messenger or courier service,
(ii) when sent by confirmed facsimile, or (iii) if mailed by U.S. registered or
certified mail (return receipt requested), to the Party at the Party’s address
written below or at such other address as the Party may have previously
specified by like notice. If by mail, delivery shall be deemed effective three
business days after mailing in accordance with this Section 14.G.
 
(1) If to the Company, to:
53 Calle Palmeras
Suite 802
San Juan, PR 00901
Attention: President
 
(2) If to Consultant, to the address for notice on the signature page to this
Agreement or, if no such address is provided, to the last address of Consultant
provided by Consultant to the Company.
 
H. Attorneys’ Fees and Expenses. In any court action at law or equity that is
brought by one of the Parties to this Agreement to enforce or interpret the
provisions of this Agreement, the prevailing Party will be entitled to
reasonable attorneys’ fees and expenses, in addition to any other relief to
which that Party may be entitled.
 
I. Signatures. This Agreement may be signed in two counterparts, each of which
shall be deemed an original, with the same force and effectiveness as though
executed in a single document.
 
(signature page follows)
 
10

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
as of the date first written above.
 
 
CONSULTANT   

 
BLOCKCHAIN INDUSTRIES, INC.
 
 
 
 
 
 
 
By: 
/s/  Kevin Hu 
 
By:
/s/ Patrick Moynihan
 
 
Name:  Kevin Hu 
 
 
Name: Patrick Moynihan
 
 
 
 
 
Title: CEO

 

 
Address for Notice:
 
 
 
 
 
 
 
11

 
 
EXHIBIT A
 
SERVICES AND COMPENSATION
 
1. Consultant.
 
Name: Kevin Hu
 
Title: Director of Asset Allocation
 
Email: kevin@blockchainind.com
 
Phone:
 
2. Services. The Services will include, but will not be limited to, the
following:
 
●
Asset allocation across entire company.
●
ICO portfolio management.
●
Risk mitigation & management.
●
Researching new investment opportunities and drafting detailed analysis and
research.
●
Researching and analyzing tokenization protocols, decentralized applications and
utility effectiveness.
●
Trading oversight and risk management.
●
Develop strategies for recurring revenue streams.
●
Develop financial and economic models for potential investments in ICO’s.
●
Financial management of initiatives in any of the Company’s lines of business.
●
Reporting directly to the CEO
 
3. Term.
 
The term of this agreement shall be three (3) year from the Effective Date
(unless sooner terminated as provided in the Agreement).
 
4. Compensation.
 
A. The Company shall pay to Consultant Two Hundred Thousand Dollars ($200,000
USD) per year, billable monthly.
 
B. Subject to the approval of the Company’s Board of Directors, the Company will
issue to Consultant an option to purchase 500,000 shares of the Company’s Common
Stock (the “Options”). Subject to the Company’s Equity Incentive Plan, the
Options shall be eligible for cashless exercise. Subject to Consultant remaining
a service provider on all such dates, the Options will vest according to the
following schedule:
 
 
12

 
 
Strike Price
Quantity Vested
Vesting Date
Expiration Date
$2.50
165,000
7/10/2018
7/10/2021
$5.00
165,000
7/10/2019
7/10/2022
$7.50
170,000
7/10/2020
7/10/2023

 
Upon a Change in Control of the Company, all unvested option will immediately
vest. Change in Control shall mean:
 
(a)
the acquisition, directly or indirectly, by any "person" or "group" (as those
terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the Exchange Act and
the rules thereunder) of "beneficial ownership" (as determined pursuant to
Rule 13d-3 under the Exchange Act) of securities entitled to vote generally in
the election of directors ("voting securities") of the Company that represent
25% or more of the combined voting power of the Company's then outstanding
voting securities, other than
  
(i)
an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company,
 
(ii)
an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company, or
 
(iii)
an acquisition of voting securities pursuant to a transaction described in
subsection (b) below that would not be a Change in Control under subsection (b);
 
provided, however, that notwithstanding the foregoing, an acquisition of the
Company's securities by the Company which causes the Company's voting securities
beneficially owned by a person or group to represent 25% or more of the combined
voting power of the Company's then outstanding voting securities shall not be
considered an acquisition by any person or group for purposes of this
subsection (a); provided, however, that if a person or group shall become the
beneficial owner of 25% or more of the combined voting power of the Company's
then outstanding voting securities by reason of share acquisitions by the
Company as described above and shall, after such share acquisitions by the
Company, become the beneficial owner of any additional voting securities of the
Company, then such acquisition shall constitute a Change in Control;
 
(b)
the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (i) a
merger, consolidation, reorganization, or business combination or (ii) a sale or
other disposition of all or substantially all of the Company's assets or
(iii) the acquisition of assets or stock of another entity, in each case, other
than a transaction
 
(A)
which results in the Company's voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of the Company or the person that, as a
result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company's assets
or otherwise succeeds to the business of the Company (the Company or such
person, the "Successor Entity")) directly or indirectly, more than 50% of the
combined voting power of the Successor Entity's outstanding voting securities
immediately after the transaction,
 
 
13

 
 
(B)
after which more than 50% of the members of the board of directors of the
Successor Entity were members of the Incumbent Board at the time of the Board's
approval of the agreement providing for the transaction or other action of the
Board approving the transaction, and
 
(C)
after which no person or group beneficially owns voting securities representing
25% or more of the combined voting power of the Successor
Entity; provided, however, that no person or group shall be treated for purposes
of this subsection (C) as beneficially owning 25% or more of combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or
 
(c)
stockholder approval of a liquidation or dissolution of the Company.
 
For purposes of subsection (a) above, the calculation of voting power shall be
made as if the date of the acquisition were a record date for a vote of the
Company's stockholders, and for purposes of subsection (b) above, the
calculation of voting power shall be made as if the date of the consummation of
the transaction were a record date for a vote of the Company's stockholders.
 
C. The Company will reimburse Consultant, in accordance with Company policy for
all reasonable expenses incurred by Consultant in performing the Services
pursuant to this Agreement, if Consultant receives written consent from an
authorized agent of the Company prior to incurring such expenses and submits
receipts for such expenses to the Company in accordance with Company standard
expense reimbursement policy.
 
On a monthly basis Consultant shall submit to the Company a written invoice
detailing the Services performed and expenses incurred (with receipts attached),
and such statement shall be subject to the approval of the contact person listed
above or other designated agent of the Company.
 
The Company will reimburse Consultant for a one-time moving expense not
exceeding $20,000 USD net of tax if the consultant was to move to a city of the
CEO’s choosing. At the time of this contract, The Consultant has agreed to move
the greater Los Angeles area.
 
5. Other Arrangements
 
A.
The Company will, to the best of its ability, sponsor the Consultant for a H1B
visa. In the event that the visa process is delayed, the Consultant will work
remoted from either London or Toronto with frequent trips to meet with the CEO
or other relevant parties.
 
 
 
 
 
 
 
14
